The following opinion was filed February 4, 1936:
Rosenberry, C. J.
It is the contention of the claimant that the trustee is liable upon implied contract, relying upon such cases as Grotjan v. Rice, 124 Wis. 253, 102 N. W. 551, and other cases. In that case it was said:
“If a person labors for another, with that other’s knowledge and consent, no rate of compensation being fixed and no express contract being made or request to do' the work' being shown, the law presumes, in the absence of evidence to the contrary, that such person expected to receive and such other to pay compensation for the services upon the basis of the reasonable value thereof.”
This may be accepted as a correct statement of the law upon this subject. However, there is no allegation in the complaint, nor do we find any evidence in the record, which would sustain a finding to the effect that the trustee ever knew that claimant was rendering medical service to- Miss Ray. The allegation of the claim is—
“that Miss Ray was aware that her condition required medical attendance and the services of physicians. . . . That said medical attendance and the services of said physicians were necessary for the support, maintenance and comfort of said Ida V. Ray.”
We are cited to no authority, and we find none, which holds that the beneficiary of a trust can by the acceptance of services or goods create a liability against the- trustee. N° liability is claimed in this case against Miss Ray or her estate. If Miss Ray could not bind the trustee by express contract, *22we are at a loss to understand bow she could create a liability against the trustee by implication. Without deciding whether or not the rendition of bills weekly, which bills contain a statement that “All Bills Payable Weekly,” constitutes, as the trustee claims, an account stated, it certainly gave the trustee no information that other services were being rendered to the beneficiary. The very basis of a claim upon implied contract is that goods or services were furnished at the special instance and request of the person sought fe> be charged, not of some other person who had no authority to create a liability against the person sought to be charged. We are cited to no case, and after diligent search we are unable to find any case, where a trustee has been held liable under the same or similar circumstances.
There is no claim in this case that the trustee had refused to execute the trust in accordance with the will of the testator, and the fact that the services furnished were necessary “for the support and maintenance as well a$ comfort” of Ida V. Ray is not sufficient to create a liability on the part of the trustee to pay therefor in the absence of knowledge that such services were being rendered. Under the provisions of the will it was the duty of the trustee, not that of the plaintiff, to provide for the support and maintenance as well as the comfort of Miss Ray.
By the Court. — Judgment affirmed.